Per Curiam.
Tbe language of tbe statute authorizing a stay of execution does not limit the right of such stay to any court. It is a remedial statute, and should be liberally construed according to a well settled rule. To limit the right of stay to a part only of the courts which have jurisdiction to render original judgments would be to restrain the language of the statute within less than its ordinary and plain meaning and would do violence to that meaning, and a fortiori would violate the rule as to liberal construction, above stated.
The successful appellee may here have the judgment of the lower court affirmed, simply, or he may take a new and original judgment in this court against the appellant and sureties; but if he does the latter, he takes such original judgment with all the rights of stay here which attach to original judgments in other courts.
Motion denied.
Wright, J., dissenting.